Case 8:18-cv-00230-SCB-SPF Document 81 Filed 10/26/18 Page 1 of 4 PageID 908




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   TRINITY GRAPHIC, USA, INC.,
   a Florida corporation,
                                                        Case No.: 8:18-cv-00230-SCB-MAP
           Plaintiff,

   vs.

   TERVIS TUMBLER COMPANY, a
   Florida corporation, SOUTHERN
   GRAPHICS, INC., a Delaware corporation,
   and SGS INTERNATIONAL, LLC, a
   Delaware limited liability company,

         Defendants.
   ____________________________________/

                    UNOPPOSED MOTION FOR LEAVE TO WITHDRAW
                            AS COUNSEL FOR PLAINTIFF

           Counsel for Plaintiff Trinity Graphic, USA, Inc., Pollard PLLC, (“Counsel”), files this

   Unopposed Motion for Leave to Withdraw as Counsel for Plaintiff, Trinity Graphic USA, Inc.

   (“Plaintiff”), and in support states:

           1.      Irreconcilable differences have arisen between Plaintiff and Counsel, which

   have rendered the relationship beyond repair and which pose compelling ethical concerns for

   Counsel. Despite repeated attempts to remedy the situation, Counsel and Plaintiff have been

   unable to resolve their differences regarding the litigation of this matter. Accordingly, good

   cause exists for Counsel’s withdrawal from this matter. See Rule 4-1.16(b)(2) and (5), Rules

   Regulating The Florida Bar; see also Simmons v. House of Brewz LLC, 2015 WL 3991021, at

   *2 (M.D. Fla. June 30, 2015) (finding good cause for withdrawal based on irreconcilable

   differences regarding the most prudent course of action going forward and stating “[t]he
Case 8:18-cv-00230-SCB-SPF Document 81 Filed 10/26/18 Page 2 of 4 PageID 909




   Florida Rules of Professional Conduct provide some guidance as to what constitute

   ‘compelling ethical considerations,’ including where an attorney and client have a

   ‘fundamental disagreement’ or the client insists upon a course of action the attorney believes

   imprudent.” (citing Fla. R. Prof. Conduct 4-1.16(b)(2))); Albert v. DRS Tech., Inc., 2012 WL

   12898965, at *2 (M.D. Fla. Apr. 18, 2012) (finding good cause for withdrawal based on

   irreconcilable differences regarding litigation strategy).

          2.      Withdrawal is also allowed pursuant to Rule 4-1.16(b)(1) of the Rules

   Regulating the Florida Bar because it “can be accomplished without material adverse effect on

   the interests of the [Plaintiff].” Plaintiff will have ample time to obtain new counsel given that

   discovery remains open until January 7, 2019, and trial is not scheduled to occur until

   September 2019, more than eleven (11) months from the date of this filing. See United States

   District Court for the Middle District of Florida, Local Rule 2.03(c); U.S. Commodity Futures

   Trading Comm’n v. Allied Markets, LLC, 2015 WL 12843228, at *2 (M.D. Fla. June 3, 2015)

   (finding no delay that would justify denial of motion to withdraw when discovery deadline was

   four months away and trial was eleven months away); Albert, 2012 WL 12898965, at *2, n.2

   (granting motion to withdraw where discovery deadline was three months away and trial was

   nine months away).

          3.      Finally, withdrawal is permitted pursuant to Rule 4-1.16(b)(4) of the Rules

   Regulating the Florida Bar because the continued representation by Counsel “will result in an

   unreasonable financial burden on the lawyer.”




                                                   2
Case 8:18-cv-00230-SCB-SPF Document 81 Filed 10/26/18 Page 3 of 4 PageID 910




            4.      In accordance with Local Rule 2.03(b), at or before 3:11 p.m. on October 16,

   2018, Counsel provided Plaintiff and opposing counsel with advanced notice of its intention

   to withdraw via email.

            WHEREFORE, Counsel respectfully requests that this Honorable Court enter an

   Order:

                 a. Granting this Motion to withdraw from representation of the Plaintiff and

                    relieving Counsel of all further responsibility in this matter;

                 b. Removing Counsel from the Middle District of Florida Counsel of Record and

                    associated Service List in this matter;

                 c. Allowing Plaintiff at least thirty (30) days to retain new counsel in this matter;

                    and

                 d. Directing all future pleadings, motions, notices, and other correspondence to

                    Plaintiff, care of Robert Smithson, at:

                            Address:        885 Tallevast Road, Sarasota, FL 34243
                            Telephone:      941-355-2636
                            Email:          rjstrinity@aol.com and rjs@trinitygraphic.com

                              LOCAL RULE 3.01(g) CERTIFICATION

            Pursuant to Local Rule 3.01(g), Counsel has conferred with Defendants’ counsel

   regarding the relief requested in this Motion and confirmed that Defendants do not oppose

   Pollard PLLC’s withdrawal.

   Date: October 26, 2018                                     Respectfully submitted,

                                                              By: /s/ Christopher S. Prater
                                                              Jonathan E. Pollard
                                                              Florida Bar No.: 83613
                                                              jpollard@pollardllc.com


                                                     3
Case 8:18-cv-00230-SCB-SPF Document 81 Filed 10/26/18 Page 4 of 4 PageID 911




                                                     Christopher S. Prater
                                                     Florida Bar No.: 105488
                                                     cprater@pollardllc.com

                                                     David J. Yaffe
                                                     Florida Bar No.: 125488
                                                     dyaffe@pollardllc.com
                                                     Pollard PLLC
                                                     401 E. Las Olas Blvd., #1400
                                                     Fort Lauderdale, FL 33301
                                                     Telephone: 954-332-2380
                                                     Facsimile: 866-594-5731
                                                     Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 26, 2018, I electronically filed the foregoing

   with the Clerk of the Court via the CM/ECF system, who will provide electronic notification

   to all counsel of record.

                                                     By: /s/ Christopher S. Prater
                                                     Christopher S. Prater




                                               4
